Citation Nr: 0620235	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-32 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


INTRODUCTION

The veteran had career service in the United States Army from 
July 1955 to July 1981.  He appealed an October 2002 decision 
by the Denver VA Regional Office (RO) that denied service 
connection for impotence secondary to his service-connected 
disability from diabetes mellitus.  The veteran and his wife 
testified in September 2005 before the undersigned Veterans 
Law Judge at the RO (travel board hearing).  


FINDING OF FACT

There is a reasonable likelihood that impotence been caused 
by the veteran's service-connected type-II diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, impotence 
is proximately due to or a result of a service-connected 
disability.  38 U.S.C.A. §§ 1130, 1131 (West 2002); 38 C.F.R. 
§§ 102, 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed impotence or erectile 
dysfunction as a result of his service-connected diabetes 
mellitus, type II.  The case presents conflicting medical 
opinion evidence as to the cause of the veteran's impotence.  
In view of the Board's favorable decision, a discussion of 
the procedural safeguards surrounding VA disability claims, 
and their application is this case, including the provisions 
of the Veterans Claims Assistance Act of 2000, is 
unnecessary.  

The veteran served in the Army for over 22 years until his 
retirement in 1981.  There is no indication of erectile 
dysfunction in the service medical records.  Service 
connection for diabetes mellitus, type II, was granted by the 
RO in October 2002, effective from June 2001, based on 
presumed herbicide exposure in Vietnam.  The disease was 
associated with peripheral neuropathy of the extremities, 
rated in combination along with gouty arthritis at 90 percent 
for VA compensation purposes.  The veteran has also been 
service connected for coronary artery disease and 
hypertension.  

The medical records show that the veteran has been impotent 
from about the time of a liver transplant in 1995.  His wife 
testified that he had developed impotence in 1993.  A VA 
doctor who examined the veteran in August 2002 in connection 
with his compensation claim and reviewed the claim folder 
concluded diagnostically that impotence was causally related 
to hypogonadism.  In November 2003, an Air Force physician 
stated without elaboration that vascular changes associated 
with the veteran's diabetes "may be a significant 
factor/leading cause" of the veteran's impotence.  

In view of the veteran's disability picture and the 
conflicting medical opinion evidence, the Board requested an 
expert medical opinion from a physician within the VA 
Veterans Health Administration.  In an opinion in June 2006, 
the chief of the endocrinology and metabolism service within 
a VA health care system concluded that the veteran's 
impotence was at least as likely as not due to his diabetes 
mellitus.  A copy of the opinion was provided to the veteran 
and his representative.  

The VA physician noted that the medical reasons for erectile 
dysfunction are often multi-factorial, and can be due to 
psychological or medical reasons, including vascular disease, 
hypogonadism and neuropathy.  He observed that the veteran at 
times had not been compliant with blood pressure treatment 
for uncontrolled hypertension and this was probably a 
contributing factor to his impotence along with an extensive 
smoking history that probably worsened the veteran's vascular 
disease.  The physician noted that the Air Force doctor's 
November 2003 opinion was not specifically related to 
evidence in the veteran's case, and he agreed that 
hypogonadism due to falling testosterone with age in most men 
was probably a contributing factor in the veteran's case.  He 
also agreed that peripheral neuropathy can have neuropathy 
that could contribute to erectile dysfunction.  

In summary, the VA physician concluded that long-standing 
hypertension and the veteran's smoking history were probably 
the greatest contributing factors in the veteran's impotence, 
but that type II diabetes can cause vascular disease and 
neuropathy that could have significantly contributed to his 
medical condition, leading him to conclude that the veteran's 
impotence was at least as likely as not due to his diabetes 
mellitus.  

In pertinent part, service connection is awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
The Board must analyze the credibility and probative value of 
the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Although the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion, Wilson v. Derwinski, 2 Vet App. 614 (1992), the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore and disregard.  See Willis v.. Derwinski, 
1 Vet. App. 66, 70 (1991).  

The opinions of both the VA physician who related the 
veteran's impotence to hypogonadism in 2002 and the Air Force 
physician in the 2003 statement in the veteran's behalf are 
of limited probative value because they were not supported by 
any explanation or evidence from the file.  See Miller v. 
West, 11 Vet App. 345, 348 (1998) (a bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record), and Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  The Air Force physician's opinion is 
further weakened by its conditional language.  See Tirpik v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was insufficient to support a claim).  

By contrast, the expert medical opinion recently obtained at 
the Board's request is closely related to data in the 
veteran's medical records and provides a rationale for the 
conclusion that it is at least as likely as not that the 
veteran's impotence is due to his diabetes mellitus.  The RO, 
of course, did not have the benefit of this opinion.  
Although other factors may be implicated and the matter is 
not free from all medical doubt given the factual situation 
presented, the law requires only that there be an approximate 
balance of positive and negative evidence for the veteran to 
prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. § 3.102.  In the Board's judgment, the evidence is 
in relative equipoise as to whether the veteran's impotence 
is due to service-connected diabetes mellitus and its 
complications.  Resolving doubt in the veteran's favor, 
service connection for impotence is warranted on a secondary 
basis under 38 C.F.R. § 3.310 (a) and the appeal is granted.  


ORDER



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


